Mr. Chief Justice Shepard
delivered the opinion of the Court:
The learned trial justice committed no error in sustaining the demurrer. He was guided by the rule which has been pronounced in previous decisions of this court. Brown v. District of Columbia, 29 App. D. C. 273, 282, 25 L.R.A. (N.S.) 98; District of Columbia v. Tyrrell, 41 App. D. C. 463.
In those cases—the first relating to defective conditions in a fire-engine house, and the second to the escape of gas in a public-school building—the distinction was noted between the two kinds of powers and duties with which municipal corporations are charged; the one merely municipal for special local purposes and benefits; the other of a public or governmental character for the general public welfare. Tor negligence in the performance of the former there is liability; for negligence of agents in the performance of the latter there is no liability. The subject is discussed at length and many supporting authorities cited.
There is no occasion for further discussion of the general question.
Por a stronger reason, if anything, the duties imposed upon the health department of the District are to be considered public and governmental in their nature; and by the great weight of authority municipal corporations are not liable in damages for the negligent acts of the employees of such a department in the performance of their duties. 4 Dill. Mun. Corp. 5th ed. § 1642; Bryant v. St. Paul, 33 Minn. 289, 53 Am. Rep. 31, 23 N. W. 220; Mitchell v. Rockland, 52 Mo. 118, 121; Lynde v. Rockland, 66 Me. 309, 315; Ogg v. Lansing, 35 Iowa, 495, 498, 14 Am. Rep. 499; Louisa County v. Yancey, 109 Va. 229, 236, 63 S. E. 452; Ulrich v. St. Louis, 112 Mo. 138, 143, 34 Am. St. Rep. 372, 20 S. W. 466.
*198, There is, perhaps, another ground upon which the demurrer might be, sustained without regard to the foregoing; but, as it has not been presented or argued, we will merely suggest the point without deciding it. The dairy where the acts complained • of were committed is in the State of Maryland.
Officers of the District of Columbia are without power beyond its boundaries; and, if they undertake to exercise it, the District could not be held liable for their acts. We are advised of no act of Congress that attempts even to authorize their exercise of the power of disinfection of a dairy beyond the boundary; even .if .such power could be conferred.
The judgment is affirmed, with costs. Affirmed.
For denial of writ of error, see post, p. 307.